                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                            Chief Judge Philip A. Brimmer

Civil Action No. 19-cv-01273-PAB-KLM

BRAYDON K., by and through his parents and next friends,
MARK K. and MICHELLE K.,

       Plaintiffs,

v.

DOUGLAS COUNTY SCHOOL DISTRICT RE-1,

       Defendant.


                                          ORDER


       This matter is before the Court on Defendant’s Unopposed Motion to

Consolidate [Docket No. 20], wherein defendant Douglas County School District RE-1

(“the District”) requests an order consolidating this case with Civil Action No. 19-cv-

01694-WJM-SKC, pending in this District before Judge William J. Martínez.

       In the case pending before Judge Martínez, the District seeks judicial review of

an administrative law judge’s decision under the Individuals with Disabilities Education

Act (“IDEA”), 20 U.S.C. § 1400 et seq., in which the ALJ determined that plaintiffs are

entitled to financial reimbursement from the District for costs associated with plaintiff

Braydon K.’s placement at a residential educational facility. Docket No. 10 at 4, ¶ 5;

see also Douglas Cty. Sch. Dist. v. B.K., 19-cv-01694-WJM-SKC, Docket No. 1. In the

case pending before the Court, plaintiffs have filed a complaint for attorney’s fees and

costs under 20 U.S.C. § 1415(i)(3)(B) as the prevailing party at the underlying

administrative hearing that is now the subject of the District’s administrative appeal.
Docket No. 1 at 1, ¶ 3.

       Rule 42 of the Federal Rules of Civil Procedure permits consolidation when

cases “involve a common question of law or fact.” Fed. R. Civ. P. 42(a). The decision

whether to consolidate actions involving common questions of law or fact is committed

to the sound discretion of the district court. Shump v. Balka, 574 F.2d 1341, 1344 (10th

Cir. 1978). The purpose of Rule 42(a) is “to give the court broad discretion to decide

how cases on its docket are to be tried so that the business of the court may be

dispatched with expedition and economy while providing justice to the parties.” Breaux

v. American Family Mut. Ins. Co., 220 F.R.D. 366, 367 (D. Colo. 2004) (quoting 9 C.

Wright & A. Miller, Federal Practice & Procedure § 2381 at 427 (2d ed. 1995)).

Therefore, the Court considers both judicial economy and fairness to the parties in

exercising its discretion under Rule 42(a). See Harris v. Illinois-California Express, Inc.,

687 F.2d 1361, 1368 (10th Cir. 1982).

       The District asserts that these cases involve common questions of law and fact.

Docket No. 20 at 3, ¶ 16. More specifically, the District contends that “both cases relate

to the parties’ underlying administrative action, the decision and relief resulting from that

action, the record created therein, and the ultim ate resolution of the merits of the

parties’ controversy.” Id. The Court agrees that consolidation is warranted. Because

these cases involve the same underlying facts and the same administrative decision, it

is in the interest of judicial economy and efficiency to have these cases heard by the

same judge. Cf. Brown v. Bd. of Ed. of Hobbs Public Schs., 2003 WL 27384961, at *5

(D.N.M. Aug. 19, 2003) (consolidating plaintiff’s claim for attorney’s fees under IDEA



                                             2
with appeal by same plaintiff of decision from administrative review officer that

overturned portions of the administrative decision that were favorable to plaintiff); see

also Braden O. v. West Chester Area Sch. Dist., 2017 WL 2869397 (E.D. Pa. July 5,

2017) (ruling on school district’s administrative appeal that had been consolidated with

parents’ action to recover attorney’s fees from administrative litigation); see also Blount

County Bd. of Ed. v. Bowens, 929 F. Supp. 2d 1199 (N.D. Ala. Feb. 28, 2013) (sam e).

The unopposed motion to consolidate will be granted.

       Wherefore, it is

       ORDERED that Defendant’s Unopposed Motion to Consolidate [Docket No. 20]

is GRANTED. It is further

       ORDERED that, pursuant to Fed. R. Civ. P. 42(a) and D.C.COLO.LCivR 42.1,

Civil Action Nos. 19-cv-01273-PAB-KLM and 19-cv-01694-WJM-SKC shall be

consolidated. It is further

       ORDERED that, pursuant to D.C.COLO.LCivR 42.1, Civil Action No. 19-cv-

01694 shall be assigned to Chief Judge Philip A. Brimmer. It is further

       ORDERED that Civil Action No. 19-cv-01694 shall hereafter be referred to the

magistrate judge assigned to the lowest numbered case, Magistrate Judge Kristen L.

Mix. It is further

       ORDERED that all pleadings shall be filed in this case only and shall be

captioned as follows:


Civil Action No. 19-cv-01273-PAB-KLM
(Consolidated with Civil Action No. 19-cv-01694-PAB-KLM)


                                             3
BRAYDON K., by and through his parents and next friends,
MARK K. and MICHELLE K.,

      Plaintiffs,

v.

DOUGLAS COUNTY SCHOOL DISTRICT RE-1,

      Defendant.


DOUGLAS COUNTY SCHOOL DISTRICT RE-1,

      Plaintiff,

v.

B.K., a minor, by and through his parents and next friends,
MARK K. and MICHELLE K.,

      Defendants.



      DATED July 29, 2019.

                                        BY THE COURT:


                                         s/Philip A. Brimmer
                                        PHILIP A. BRIMMER
                                        Chief United States District Judge




                                           4
